        Case 1:20-cv-00405-JCH-LF Document 50 Filed 03/11/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

JOSEPH F. BEHOUNEK,

               Plaintiff,

v.                                                                    1:20-cv-00405-JCH-LF

MICHELLE LUJAN GRISHAM,
individually and doing business as Governor
of the State of New Mexico, and
the STATE OF NEW MEXICO,

               Defendants.

                ORDER OVERRULING PLAINTIFF’S OBJECTIONS
                    AND ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on Defendant Michelle Lujan Grisham’s Motion

for Summary Judgment No. 1: Dismissal of Plaintiff’s First, Fourth, Fifth, Eighth, Ninth, and

Fourteenth Amendment Claims Based on Qualified Immunity, filed on July 31, 2020. Doc. 38.

This case was referred to United States Magistrate Judge Laura Fashing for a recommended

disposition pursuant to 28 U.S.C. §§ 636(b)(1)(B) and (b)(3). Doc. 33. In her Proposed Findings

and Recommended Disposition (“PFRD”), filed December 1, 2020, Judge Fashing recommended

granting Michelle Lujan Grisham’s Motion for Summary Judgment (Doc. 38) and dismissing

with prejudice all Plaintiff’s claims of First, Fourth, Fifth, Eighth, Ninth, and Fourteenth

Amendment violations against Lujan Grisham individually. See Doc. 48. The PFRD further

recommended that the Court dismiss Plaintiff’s claim under 18 U.S.C. § 242, and that the Court

deny Defendants’ request for attorney’s fees. Id. On December 11, 2020, Plaintiff timely filed

his objections to the PFRD. Doc. 49. The Court will overrule Mr. Behounek’s objections and
        Case 1:20-cv-00405-JCH-LF Document 50 Filed 03/11/21 Page 2 of 5




adopt the PFRD.

        District courts may refer dispositive motions to a magistrate judge for a recommended

disposition pursuant to 28 U.S.C. § 636 and Federal Rule of Civil Procedure 72. 28 U.S.C.

§ 636(b)(1)(B); FED. R. CIV. P. 72(b)(1). “Within 14 days after being served with a copy of the

[magistrate judge’s] recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.” FED. R. CIV. P. 72(b)(2); 28 U.S.C.

§ 636(b)(1). When resolving objections to a magistrate judge’s proposal, “[t]he district judge

must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended disposition;

receive further evidence; or return the matter to the magistrate judge with instructions.” FED. R.

CIV. P. 72(b)(3); 28 U.S.C. § 636(b)(1). “[A] party’s objections to the magistrate judge’s report

and recommendation must be both timely and specific to preserve an issue for de novo review by

the district court or for appellate review.” United States v. One Parcel of Real Prop., 73 F.3d

1057, 1060 (10th Cir. 1996). Further, “[i]ssues raised for the first time in objections to the

magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d 1421,

1426 (10th Cir. 1996); see also United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001)

(“In this circuit, theories raised for the first time in objections to the magistrate judge’s report are

deemed waived.”).

        The Court has considered the motion for summary judgment and the briefs, the

magistrate judge’s PFRD, and Mr. Behounek’s objections in light of the foregoing standards, and

has conducted a de novo review. Based on the Court’s review, the Court finds that Mr.

Behounek’s objections to the PFRD are without merit.



                                                   2
        Case 1:20-cv-00405-JCH-LF Document 50 Filed 03/11/21 Page 3 of 5




       Mr. Behounek’s objections focus on two areas, neither of which have merit. First, Mr.

Behounek argues that there are disputed material facts.1 See Doc. 49 at 1–3. As the magistrate

judge explained, however, because defendant raised a qualified immunity defense, Mr.

Behounek had the burden of showing both that “defendant’s actions violated a constitutional or

statutory right” and that “the constitutional or statutory rights the defendant allegedly violated

were clearly established at the time of the conduct at issue.” Nelson v. McMullen, 207 F.3d

1202, 1206 (10th Cir. 2000). Only if Mr. Behounek met this burden would defendant “bear the

traditional burden of the movant for summary judgment—showing that there are no genuine

issues of material fact and that he or she is entitled to judgment as a matter of law.’” Rojas v.

Anderson, 727 F.3d 1000, 1004–05 (10th Cir. 2013) (citation and quotation omitted). As the

magistrate judge explained, Mr. Behounek did not meet his burden of proof to overcome the

defense of qualified immunity. The burden, therefore, never shifted to defendant to show that

there are “no genuine issues of material fact.” Id. Mr. Behounek’s objections based on material

facts are therefore without merit.

       Second, Mr. Behounek’s objections include a list of cases purporting to show that the

rights he claims have been violated “have been established and recognized by the courts multiple

times.” Doc. 49 at 4–6. Mr. Behounek did not raise any of the cases he cites in his response to

the motion for summary judgment, Doc. 40, and he therefore waived these arguments. See

Marshall, 75 F.3d at 1426 (“Issues raised for the first time in objections to the magistrate judge’s

recommendation are deemed waived.”). Even if the Court were to find Mr. Behounek did not



1
 Mr. Behounek also complains of not having the opportunity to “have discovery.” Doc. 49 at 3.
The Court notes, however, that Mr. Behounek did not seek relief under Rule 56(d) or otherwise
argue that discovery was necessary to respond to the motion for summary judgment. FED. R.
CIV. P. 56(d).
                                               3
        Case 1:20-cv-00405-JCH-LF Document 50 Filed 03/11/21 Page 4 of 5




waive these arguments, the cases cited by Mr. Behounek do little more than show that the

constitutional rights he claims were violated exist. See Doc. 49 at 4–6. This is insufficient to

meet his burden of proof.

       “A plaintiff must do more than identify in the abstract a clearly established right and

allege that the defendant has violated it. A plaintiff must articulate the clearly established

constitutional right and the defendant’s conduct which violated the right with specificity.”

Tonkovich v. Kansas Bd. of Regents, 159 F.3d 504, 517 (10th Cir. 1998) (internal citations and

quotation marks omitted). To show that a right is clearly established, it is insufficient for

plaintiff to “define the relevant constitutional right ‘at a high level of generality.’” Perry v.

Durborow, 892 F.3d 1116, 1123 (10th Cir. 2018) (quoting White v. Pauly, 137 S. Ct. 548, 552

(2017)). “[T]he clearly established law must be ‘particularized’ to the facts of the case.” Id.

(quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). To show that the law is clearly

established, Mr. Behounek must “identify a case where an offic[ial] acting under similar

circumstances as [Defendant Lujan Grisham] was held to have violated” the Constitution. Id.

(citing Pauly, 137 S. Ct. at 552). In his objections, Mr. Behounek merely identifies

constitutional rights and alleges that the defendant has violated them. Mr. Behounek cites no

cases where a defendant acted in similar circumstances to Defendant Lujan Grisham and was

found to have violated the Constitution. Mr. Behounek fails to show any error in the magistrate

judge’s conclusion that he failed to show “how defendant’s actions violated his constitutional

rights, fail[ed] to discuss whether the rights at issue were clearly established, and [cited] no

relevant case citations.” Doc. 48 at 6. The Court therefore overrules Mr. Behounek’s objections

and adopts the magistrate judge’s PFRD.



                                                   4
     Case 1:20-cv-00405-JCH-LF Document 50 Filed 03/11/21 Page 5 of 5




IT IS THEREFORE ORDERED AS FOLLOWS:

    1. The Court GRANTS Governor Michelle Lujan Grisham’s Motion for Summary
       Judgment (Doc. 38) and DISMISSES WITH PREJUDICE all claims of First, Fourth,
       Fifth, Eighth, Ninth, and Fourteenth Amendment violations against Governor Lujan
       Grisham individually;

    2. The Court DISMISSES WITH PREJUDICE Plaintiff’s claim under 18 U.S.C. § 242
       for failure to state a claim upon which relief can be granted; and

    3. The Court DENIES Defendants’ request for attorney’s fees.




                                          _______________________________________
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                          5
